DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 has been considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because of undue length as it exceeds the range of 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraphs [0020], [0028], [0029], and [0030], an incorrect diameter symbol is present.  Φ is not the correct symbol for diameter.  Ø is the correct symbol for representing diameter.  However, the use of this symbol is not required for the specification to be understood and the examiner recommends deleting the symbol for clarity.
Claim Objections
Claims 4-6 are objected to because of the following informalities:  
Regarding claim 4, the limitation “the center of the optical axis” lacks antecedent basis in the claim 1 upon which it depends.  The examiner suggests changing “the center of the optical axis” to – a center of the optical axis—in line 3 of claim 4.
In claims 5 and 6, an incorrect diameter symbol is present.  Φ is not the correct symbol for diameter.  Ø is the correct symbol for representing diameter.  However, the use of this symbol is not required for the claims to be understood and the examiner recommends deleting the symbol from the claims for clarity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is too unclear and cannot be examined. The claim recites "wherein the photonic device is mounted to a surface of the TO-CAN stem at a position of being ± 30 µm with respect to the center of the optical axis on the basis of a side wall dimension of the TO-CAN stem," in lines 1-4 of the claim.  The phrase "on the basis of a side wall dimension of the TO-CAN stem" renders the claim unclear because a position of ± 30 µm with respect to the center of the optical axis does not depend on a side wall dimension, so it's unclear what basis the side wall dimension plays in determining the mounting position of the photonic device.  Clarification is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naruse et al. (US 20110042558 A1) hereinafter Naruse.
	Regarding claim 1, Naruse (Figures 1-14) teaches ([0034] – [0060]) an optical module (a light transmitter device, 1) comprising: 
a photonic device (optical element, 20); 
a photonic device pedestal (sub-mount, 21) mounting the photonic device (optical element, 20) thereto; 
a TO-CAN stem (stem, 10); a cap (cap, 40) with window glass (light transmission window, 42); and 
a receptacle (lens receptacle, 50) with lens (lens, 52), 
wherein the receptacle with lens (lens receptacle, 50) is fitted into the TO-CAN stem (stem, 10) by mounting the photonic device (optical element, 20) to the center of the TO-CAN stem (stem, 10) at a predetermined position accuracy ([0037]; [0040]; [0049]).  
	Regarding claim 2, Naruse teaches the optical module according to claim 1, wherein the receptacle with lens (lens receptacle, 50) is provided with a lens (lens, 52) in which a predetermined coupling efficiency (lenses inherently have predetermined coupling efficiencies determined on the shape of the lens) with the optical fiber (not illustrated; [0039]) mounted to the photonic device (optical element, 20) and the receptacle with lens (lens receptacle, 50) can be obtained, and the receptacle with lens (lens receptacle, 50) is fitted with no alignment (placement of lens receptacle, 50 onto stem, 10 will inherently provide a predetermined degree of alignment before any alignment steps are preformed) to the TO-CAN stem (stem, 10) and is fixed by bonding ([0040]; [0047] - [0059]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Naruse et al. (US 20110042558 A1) hereinafter Naruse in view of Cina et al. (US 5511140 A) hereinafter Cina.
 	Regarding claim 3, Naruse teaches the optical module according to claim 2, but does not disclose that the coupling efficiency of the lens (lens, 52) with the optical fiber is equal to or more than 30 %. 
	However, Cina (Figure 1) discloses (Col. 3, lines 41-44; Col. 4, lines 3 – 9; Col. 10, lines 1 – 2) the coupling efficiency of the lens with the optical fiber in an optical subassembly in the range of 25 – 70 %.
	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naruse to incorporate the teachings of Cina and provide an optical module wherein the coupling efficiency of the lens with the optical fiber is equal to or more than 30 %, for the purpose of forming an optical subassembly of molded plastic material for transferring light between an optoelectronic converter and an optical fiber (Cina, abstract).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over by Naruse et al. (US 20110042558 A1) hereinafter Naruse in view of Mizoguchi et al. (US 20060018608 A1) hereinafter Mizoguchi.
	Regarding claim 5, Naruse teaches the optical module according to claim 1, wherein the optical fiber (not illustrated; [0039]) is positioned at the center of the optical connector (housing of an optical fiber) mounted to the receptacle with lens (lens receptacle, 50) ([0039]), but does not specifically disclose that the optical fiber is a hard plastic clad fiber having a core diameter of 200 µm or a plastic optical fiber having a core diameter of 980 µm.  
	However, Mizoguchi discloses that the optical fiber, 2, mounted to the optical semiconductor device, 1a, is a plastic optical fiber with a core diameter of about 200 µm to about 1000 µm or a polymer clad fiber having a core made of quartz glass and a clad made of polymer. Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the optical fiber design to have a hard plastic clad fiber having a core diameter of 200 µm or a plastic optical fiber having a core diameter of 980 µm, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Regarding claim 6, Naruse teaches the optical module according to claim 2, wherein the optical fiber (not illustrated; [0039]) is positioned at the center of the optical connector (housing of an optical fiber) mounted to the receptacle with lens (lens receptacle, 50) ([0039]), but does not specifically disclose that the optical fiber is a hard plastic clad fiber having a core diameter of 200 µm or a plastic optical fiber having a core diameter of 980 µm.  
	However, Mizoguchi discloses that the optical fiber, 2, mounted to the optical semiconductor device, 1a, is a plastic optical fiber with a core diameter of about 200 µm to about 1000 µm or a polymer clad fiber having a core made of quartz glass and a clad made of polymer. Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the optical fiber design to have a hard plastic clad fiber having a core diameter of 200 µm or a plastic optical fiber having a core diameter of 980 µm, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Naruse et al. (US 20110042558 A1) hereinafter Naruse in view of Hayashi et al. (US 20120224817 A1) hereinafter Hayashi.
	Regarding claim 7, Naruse et al. (US 20110042558 A1) (Figures 1-14) teaches ([0035]-[0060]) a method of manufacturing an optical module (a light transmitter device, 1) including a photonic device (optical element, 20), a photonic device pedestal (sub-mount, 21) mounting the photonic device (optical element, 20) thereto, a TO-CAN stem (stem, 10), a cap (cap, 40) with window glass (light transmission window, 42), and a receptacle with lens (lens receptacle, 50), the method comprising: 
a step of mounting the photonic device pedestal (sub-mount, 21) to the vicinity of a photonic device mounting surface (support substrate, 11) of the TO-CAN stem (stem, 10) ([0037]); 
a step of mounting the photonic device (optical element, 20) to the photonic device mounting surface (support substrate, 11) at a position of being away from the center at a predetermined position (the optical element, 20 is initially placed on the support substrate, 11 and then an alignment step is performed, thereby suggesting that the initial place is not at the center; [0037]).  
a step of mounting the cap (cap, 40) with window glass (light transmission window, 42) to the photonic device mounting surface (support substrate, 11) of the TO-CAN stem (stem, 10); and 
a step of fitting an inner wall of a receptacle with lens (lens receptacle, 50) previously manufactured at a predetermined dimensional tolerance accuracy (all manufactured items are manufactured with a predetermined dimensional tolerance accuracy) and the side wall (side face, 11A) of the TO-CAN stem (stem, 10), and curing and fixing with an adhesive agent of an ultraviolet cure resin or a thermoset resin.  
	Naruse does not specifically disclose a step of recognizing a stem side wall (side face, 11A) of the TO-CAN stem (stem, 10) mounting the photonic device (optical element, 20) thereto by an image camera and determining the center of the photonic device (optical element, 20) mounting surface (support substrate, 11).
	
	Hayashi et al. (US 20120224817 A1) (Figure 1) teaches ([0093]) utilization of a camera for setting a reference position (position setting portion 13) during manufacturing of an optical sub-assembly, 1.
	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naruse to incorporate the teachings of Hayashi and provide a step of recognizing a stem side wall of the TO-CAN stem mounting the photonic device thereto by an image camera and determining the center of the photonic device mounting surface, for the purpose of providing  an optical communication module that can avoid the reduction in the performance of light communication when an edge emitting type photoelectric device is mounted (Hayashi, abstract).
	Regarding claim 8, Naruse in view of Hayashi teaches the method of manufacturing the optical module according to claim 7 and does not specifically disclose that the mounting accuracy of the photonic device is set to be equal to or less than ±30 µm from the center of the TO-CAN stem ([0037]).
	However, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to place the photonic device as close to the center of the TO-CAN stem as possible since the optical signal is coupled to the center of the TO-CAN stem as illustrated, including within ±30 µm of the center of the stem, for the purpose of maximizing optical coupling efficiency.
	Regarding claim 9, Naruse in view of Hayashi teaches the method of manufacturing the optical module according to claim 7 and does not specifically disclose that the dimensional tolerance of the inner wall of the receptacle with lens and the side wall of the TO-CAN stem is equal to or less than ±50 µm.
	However, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to place the devices as close as possible for minimal dimension tolerance, including within ±50 µm of the inner wall of the receptacle with lens and the side wall of the TO-CAN stem for fitting together for the purpose of ensuring optimal coupling for a light beam coupled to the optical device at the center of the TO-CAN stem.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cohen et al. (US 6302596 B1) teaches an optical subassembly including a housing, a first end portion and a second end portion oppositely disposed from the first end portion with reduced in size and manufacturing complexity. 
Johnson et al. (US 20060086947 A1) teaches affixing optical components such as a TO-Can that can house a barrel, an optical transmitter and/or an optical receiver for the transmission of data over fiber optic communication networks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is (571)272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571)272-2397. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.P.P./Examiner, Art Unit 2874                                                                                                                                                                                                        08/03/2022




/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874